     Case 3:19-cv-02281-K Document 2 Filed 09/25/19                        Page 1 of 2 PageID 28


                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


FEDERAL TRADE COMMISSION
Plaintiff
v.                                                             3:19-cv-02281
                                                               Civil Action No.
MATCH GROUP, INC.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Plaintiff, the Federal Trade Commission,



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
Not Applicable.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

The consumers and general public affected by the business practices as described in the
Complaint.
                 Case 3:19-cv-02281-K Document 2 Filed 09/25/19                        Page 2 of 2 PageID 29



                                                              Date:
                                                                                   09/25/2019
                                                              Signature:
                                                                                   /s Zachary A. Keller
                                                              Print Name:          Zachary A. Keller
                                                              Bar Number:
                                                                                   24087838
                                                              Address:
                                                                                   1999 Bryan St. Ste. 2150
                                                              City, State, Zip:
                                                                                   Dallas, Texas 75201
                                                              Telephone:
                                                                                   (214) 979-9382
                                                              Fax:
                                                                                   (214) 953-3079
                                                              E-Mail:
                                                                                   zkeller@ftc.gov




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
